DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's submission filed on 25 August 2022 [hereinafter Response] has been entered, where:
Claims 1-3 and 9 have been amended.
Claims 4-8 have been cancelled.
Claims 1-3 and 9 are pending.
Claims 1-3 and 9 are rejected.
Claim Objections
3.	Claim 1 is objected to because of the following informalities: 
Claim 1, line 5, recites “for each input data,” which should read --for the each input data--.
Claim 1, line 6, recites “at least two of a plurality of input data,” which should read --at least two of [[a]] the input data--.
Appropriate correction is required.
Claim Rejections - 35 U.S.C. § 112
4.	The following is a quotation of 35 U.S.C. § 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
5.	Claims 1-3 and 9 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 10-12, and claim 9, lines 13-15, each recite newly presented language:
“the reconstructed graph replacing each of the tree structures each of the plurality of input data was associated with when the input data was received into the input layer of the convolutional neural network;” 
The claim is indefinite as pointed to by the highlighted terms because of “tree structures because it is unclear which “each of . . . was associated”, and “when” is a conditional term; however, it is not clear as to the conditional event is, unless simply the occurrence of the first claim limitation of “receiving a plurality of input data,” indicating the reconstructed graph” is pre-existing due to the earlier recited “a pre-process to performing.” 
For purposes of examination, the limitation is considered to read “the reconstructed graph replacing the form of the tree structure graph of the each of the at least two of the plurality of input data.”
Claim 1, lines 11, and claim 9, line 13, each recite “the tree structures.” There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 3 depend directly or indirectly from claim 1, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claim 1.
Claim Rejections - 35 U.S.C. § 101
6.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.	Claims 1-3 and 9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a “computer-implemented method,” which is a process, and thus one of the four statutory categories of patentable subject matter. However, claim 1 further recites the limitation of “finding a common node included in at least two of a plurality of input data each having the form of tree structure graph,” and “replacing each of the tree structures . . . ,” which are limitations reciting a mental process including observation, evaluation, judgment, opinion, and accordingly, is one of the groupings of abstract ideas. (MPEP § 2106.04(a)(2) subsection III). The claim additionally recites a limitation of “performing, by each convolutional layer of the neural network, one or more convolutional operations on the reconstructed graph containing common nodes to extract one or more feature vectors . . . ,” which is a limitation that falls within a mathematical concept, that is mathematical relationships, mathematical formulas or equations, mathematical calculations. (MPEP § 2106.04(a)(2) subsection I). Thus, claim 1 recites an abstract idea.
The abstract idea of claim 1 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim is a computer-implemented method, in which applying the abstract idea on generic computer components (i.e., a computer-implemented method) does not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). Another additional limitation is “receiving a plurality of input data . . . ,” which is an insignificant extra-solution activity, that does not amount to an inventive concept. (MPEP § 2106.05(g)). Further, generally linking the abstract idea to the intended use of optimizing neural networks to reduce memory and computational costs is a field-of-use limitation. Generally linking the use of a judicial exception to particular technological environment or field of use, cannot integrate the judicial exception into a practical application. (MPEP § 2106.04(d)). The additional limitations merely recite more details or specifics of the abstract idea by performing “pre-processing to performing one or more convolutional operations,” and “extract one or more feature vectors of claim 1, and accordingly, are merely more specific to the abstract idea. Therefore, claim 1 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, of optimizing neural networks to reduce memory and computational costs) does not provide an inventive concept. (MPEP § 2106.05(h)). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. MPEP § 2106.05(d). Also further, there is no nexus between the field-of-use and generic computer component that, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 1 is subject-matter ineligible.
Claims 2 and 3 depend from claim 1, and merely recites more details or specifics of the abstract idea by of data analysis of collected data for data factors of claim 1 and accordingly, is merely more specific to the abstract idea (claim 2: finding . . . is performed for each convolutional layer . . . ,” “each convolutional layer following in sequence from the input layer . . . ,” and “reconstructing . . . is performed for each convolutional layer . . . . “; claim 3: the reconstructed graph comprises a Directed Acyclic Graph . . . .”). Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claims are directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 9 recites a “computer program product,” which is an article of manufacture, and thus one of the four statutory categories of patentable subject matter. However, claim 9 further recites the limitation of “finding a common node included in at least two of a plurality of input data each having the form of tree structure graph,” and “replacing each of the tree structures . . . ,” which are limitations reciting a mental process including observation, evaluation, judgment, opinion, and accordingly, is one of the groupings of abstract ideas. (MPEP § 2106.04(a)(2) subsection III). The claim additionally recites a limitation of “performing, by each convolutional layer of the neural network, one or more convolutional operations on the reconstructed graph containing common nodes to extract one or more feature vectors . . . ,” which is a limitation that falls within a mathematical concept, that is mathematical relationships, mathematical formulas or equations, mathematical calculations. (MPEP § 2106.04(a)(2) subsection I). Thus, claim 9 recites an abstract idea.
The abstract idea of claim 9 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim is a computer-implemented method, in which applying the abstract idea on generic computer components (that is, a computer program product, a computer readable storage medium, a computer) does not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). Another additional limitation is “receive a plurality of input data . . . ,” which is an insignificant extra-solution activity, that does not amount to an inventive concept. (MPEP § 2106.05(g)). Further, generally linking the abstract idea to the intended use of optimizing neural networks to reduce memory and computational costs is a field-of-use limitation. Generally linking the use of a judicial exception to particular technological environment or field of use, cannot integrate the judicial exception into a practical application. (MPEP § 2106.04(d)). The additional limitations merely recite more details or specifics of the abstract idea by performing “pre-processing to performing one or more convolutional operations,” and “extract one or more feature vectors of claim 9, and accordingly, are merely more specific to the abstract idea. Therefore, claim 9 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, of optimizing neural networks to reduce memory and computational costs) does not provide an inventive concept. (MPEP § 2106.05(h)). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. MPEP § 2106.05(d). Also further, there is no nexus between the field-of-use and generic computer component that, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 9 is subject-matter ineligible.
Claim Rejections - 35 U.S.C. § 103
8.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
11.	Claims 1, 2, and 9 are rejected as being unpatentable under 35 U.S.C. § over Barzilay et al., “Sentence Fusion for Multidocument News Summarization,” Association for Computational Linguistics (2005) [hereinafter Barzilay] in view of Mou et al., “Convolutional Neural Networks over Tree Structures for Programming Language Processing,” AAAI (2015) [hereinafter Mou ‘15].
Regarding claim 1, Barzilay teaches [a] computer-implemented method (Barzilay, Abstract, teaches [a] system that can produce informative summaries . . . will help Web users (that is, a Web environment entails a computer-implemented method)) . . . , the method comprising:
receiving a plurality of input data (Barzilay at p. 298, first full paragraph, teaches generation for sentence fusion must be . . . scalable to handle a large variety of input documents with various degrees of overlap (that is, receiving a plurality of input data)) . . . , each input data associated with a form of a separate tree structure graph for each input data (Barzilay Fig. 4 & caption teaches a tree alignment computation for common nodes (that is, finding a common node), and Fig. 5 & caption teaches [t]wo dependency trees and their alignment tree (that is, each input data associated with a form of a separate tree structure graph for each input data));
finding a common node included in at least two of a plurality of input data each having the form of tree structure graph(Barzilay, at page 305, “3.1.2 Alignment,” first paragraph, teaches [i]f the optimal alignment of two trees is known, then the value of the similarity function is the sum of the similarity scores of aligned nodes and aligned edges; Barzilay, at page 303, Section 3.1.1, second paragraph, teaches [t]he process of comparing trees; Barzilay at page 306, first paragraph, teaches NodeCompare and Sim [(our tree similarity function)] algorithms to find common nodes in dependency trees (finding a common node include in at least two of a plurality of input data each having the form of a tree structure graph); see also Barzilay FIGS. 4 & 5 (Examiner annotations in dashed-boxes), which teaches a form of tree structure graph:

    PNG
    media_image1.png
    689
    782
    media_image1.png
    Greyscale

(e.g. common node of “fire”)), wherein the common node is found as a pre-process (Barzilay, at p. 313, “4.1.2 Data Selection”, first partial paragraph, teaches [w]e wanted to test the performance of the fusion component on automatically computed inputs which reflect the accuracy of the existing preprocessing (that is, a pre-process) tools (that is, wherein the common node is found as a pre-process); also, Barzilay at p. 307, “3.1.2 Identification of Common Information - Alignment,” first partial paragraph, teaches subtree (that is, “subtree” is a plurality of input data)) flattening performed during the preprocessing stage (that is, pre-processing) aims to minimize the negative effect of the restriction on alignment granularity) . . .  using a reconstructed graph reconstructed to contain the one or more common nodes, the reconstructed graph replacing each of the tree structures each of the plurality of input data was associated with when the input data was received into the input layer of the convolutional neural network (Barzilay at page 306 & Fig. 5 teaches alignment tree (that is, a reconstructed graph reconstructed to contain the one . . . common nodes, the reconstructed graph replacing the each of the tree structures) contains original dependency trees (at least two of the plurality of input data) and shared nodes (the reconstructed graph includes sharing the common node), 
[Examiner note: Applicant’s specification recites that “The node-sharing refers to combining multiple trees to generate one tree, i.e. a combined tree in such a way that subtrees of the combined tree share a node(s) that exists in common in at least two of the multiple trees before combining. Note that such a node existing in common in the multiple trees may be referred to as a common node.” (Specification ¶ 0033); accordingly, the term “reconstructed” in regards to the data in tree form is the combination of the trees to form an optimal alignment, which reads on the teachings of Barzilay]); and; 
* * *
Though Barzilay teaches dependency trees (that is, graphs) aligned to an alignment tree (that is, reconstructing the graph) along a common node to provide an optimal alignment of two trees, Barzilay, however, does not explicitly teach “a convolutional neural network,” including “an input layer” thereto. Barzilay also does not explicitly teach -
* * *
finding a common node . . . found as a pre-process to performing one or more convolutional operations across a plurality of layers of the convolutional neural network . . . ; and
* * *
performing, by each convolutional layer of the neural network, one or more convolutional operations on the reconstructed graph, containing common nodes to extract one or more feature vectors regarding the plurality of input data.
But Mou ‘15 teaches a tree-based convolutional neural network having an input layer and convolutional layer, where -
receiving a plurality of input data into an input layer of a convolutional neural network (Mou ‘15, Fig. 1(a), teaches (Examiner annotations in dashed boxes):

    PNG
    media_image2.png
    212
    297
    media_image2.png
    Greyscale

Mou ‘15, Figure 1(a), teaches this as [Abstract Syntax Tree (AST)], corresponding to the C code snippet “int a=b+3;” It should be notice that our model takes as input the entire AST of a program, which is typically much larger (that is, as input data, this is into an input layer of a convolutional neural network)), . . . ;
finding a common node . . . wherein the common node is found as a pre-process (as taught by Barzilay, described in detail above, the common node is found as a pre-process) to performing one or more convolutional operations across a plurality of layers of the convolutional neural network (Mou ‘15, Fig. 1(b), teaches (Examiner annotations in dashed text box):

    PNG
    media_image3.png
    239
    599
    media_image3.png
    Greyscale

Mou ‘15, Fig. 2(b) caption, teaches (b) The architecture of the Tree-Based Convolutional Neural Network (TBCNN). The main components in our model include vector representation and coding (that is, an input layer of a convolutional neural network), tree-based convolution and dynamic pooling; then a fully-connected hidden layer and an output layer (softmax) are added; also, Mou ‘15, right column of p. 1288, “Tree-Based Convolutional Neural Network,” third paragraph, teaches we design a set of subtree feature detectors, called the tree-based convolution kernel, sliding over the entire AST to extract structural information of a program (that is, performing one or more convolutional operations). We thereafter apply dynamic pooling to gather information over different parts of the tree. Finally, a hidden layer and an output layer are added. For supervised classification tasks, the activation function of the output layer is softmax (that is, these layers are directed to performing a one or more convolutional operations across a plurality of layers of the convolutional neural network)) . . . ; and 
* * *
performing, by each convolutional layer of the neural network, the one or more convolutional operations on the reconstructed graph . . . to extract one or more feature vectors (Mou ‘15, Fig. 2, teaches:

    PNG
    media_image4.png
    433
    474
    media_image4.png
    Greyscale

where Mou ‘15, right column of p. 1289, “Tree-based Convolutional Layer”, first partial paragraph, teaches fixed-depth feature detectors sliding over the entire tree, depicted in Figure 2a. The subtree feature detectors can be viewed as convolution with a set of finite support kernels. We call this tree-based convolution (that is, a convolutional layer); Mou ‘15, Fig. 2 caption, teaches [t]ree-based convolution (that is, performing, by a convolutional layer of the neural network, the convolutional operation on the . . . graph to extract a feature vector)) regarding the plurality of input data (Mou ‘15, right column of p. 1287, “Introduction,” last paragraph, teaches that we think more effective neural models are in need to capture structural information in programs; Mou ‘15, left column of p. 1290, “Dynamic Pooling,” first paragraph, teaches that [a]fter convolution, structural features in an [Abstract Syntax Trees (AST)] are extracted, and a new tree is generated. The new tree has exactly the same shape and size as the original one, which is varying among different programs (that is, regarding the plurality of input data)).
Barzilay and Mou ‘15 are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou ‘15 teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Barzilay pertaining to fusing redundant information from multiple input trees with the input tree-based data structures of Mou ‘15. 
The motivation for doing so is because tree-based convolutional neural networks outperform baseline methods, including neural models for natural language processing. (Mou ‘15, Abstract).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not ‘necessary to give life, meaning, and vitality’ to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claim 2, the combination of Barzilay and Mou ‘15 teaches all of the limitations of claim 1, as described in detail above.
Barzilay teaches that the “graph” is a “reconstructed graph,” which is provided by pre-processing.
Mou ‘15 teaches - 
wherein the finding the common node is performed for each convolutional layer of the convolutional neural network (as taught by Barzilay, described in detail above, the common node is found as a pre-process; Mou ‘15 at page 1289 & FIG. 2(a) teaches each convolutional layer maintains the input tree structure), each convolutional layer following in sequence from the input layer of the convolutional neural network, and wherein the . . . graph is . . . at each convolutional layer of the convolutional neural network (Mou ‘15 at p. 1289 & FIG. 2(a) teaches each convolutional layer maintains the input tree structure. see Fig. 2(a) for “Tree-based Convolutional Layer”. Each convolutional layer maintains the structure of the reconstructed tree; Mou ’15, Fig. 2(b) caption, teaches [t]he architecture of the Tree-Based Convolutional Neural Network (TBCNN) that includes an input layer and a convolutional layer (that is, the reconstructed graph is reconstructed at each convolutional layer of the convolutional neural network):

    PNG
    media_image5.png
    227
    599
    media_image5.png
    Greyscale

[Examiner note: the identification of the common node is sustained as “structural knowledge” of the Abstract Syntax Text of Mou ‘15, and accordingly, the pre-processing and forming of the “reconstructing” and “is performed for each convolutional layer of the convolutional neural network”).
Barzilay and Mou ‘15, are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou ‘15 teaches analyzing and designing over programs’ abstract syntax trees to capture structural information through convolutional layers of a neural network. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay and Mou ’15 pertaining to fusing redundant information from multiple input trees for optimizing processing by a tree-based convolutional neural network having an input layer and convolutional layers where structural features are extracted.
The motivation for doing so is because tree-based convolutional neural networks outperform baseline methods, including neural models for natural language processing. (Mou ‘15, left column of p.1292, “Classifying Programs by Functionalities-Results,” first full paragraph).
Regarding claim 9, Barzilay teaches [a] computer program product (Barzilay, Abstract, teaches [a] system that can produce informative summaries . . . will help Web users (entailing a computer program product)) for processing data with . . . neural networks . . . , the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
receive a plurality of input data having a form of a graph (Barzilay at p. 298, first full paragraph, teaches generation for sentence fusion must be . . . scalable to handle a large variety of input documents (that is, input data) with various degrees of overlap (that is, receiving a plurality of input data); Barzilay at p. 298, second paragraph, teaches [t]o identify common information, we have developed a method aligning syntactic trees of input sentences (that is, data having a form of a graph)) . . . , each input data associated with a form of a separate tree structure graph for each input data (Barzilay Fig. 4 & caption teaches a tree alignment computation for common nodes (that is, finding a common node), and Fig. 5 & caption teaches [t]wo dependency trees and their alignment tree (that is, each input data associated with a form of a separate tree structure graph for each input data));
find a common node included in at least two of the plurality of the input data each having the form of the tree structure graph (Barzilay, at page 303, Section 3.1.1, second paragraph, teaches [t]he process of comparing trees; Barzilay at page 306, first paragraph, teaches NodeCompare and Sim [(our tree similarity function)] algorithms to find common nodes in dependency trees (find a common node included in at least two of the plurality of the input data having the form of the tree structure graph); see also Barzilay FIGS. 4 & 5 teaches (Examiner annotations in dashed-boxes), which teaches the form of the tree structure graph:

    PNG
    media_image1.png
    689
    782
    media_image1.png
    Greyscale

(e.g. common node of “fire” being in common)), wherein the common node is found as a pre-process (Barzilay, at p. 313, “4.1.2 Data Selection”, first partial paragraph, teaches [w]e wanted to test the performance of the fusion component on automatically computed inputs which reflect the accuracy of the existing preprocessing tools (that is, wherein the common node is found as a pre-process) also, Barzilay at p. 307, “3.1.2 Identification of Common Information - Alignment,” first partial paragraph, teaches subtree (that is, “subtree” is a plurality of input data)) flattening performed during the preprocessing stage (that is, pre-processing) aims to minimize the negative effect of the restriction on alignment granularity)) . . . using a reconstructed graph reconstructed to contain the one or more common nodes, the reconstructed graph replacing each of the tree structures each of the plurality of input data was associated with when the input data was received into the input layer of the convolutional neural network (Barzilay at page 306 & Fig. 5 teaches alignment tree (that is, a reconstructed graph reconstructed to contain the one . . . common nodes, the reconstructed graph replacing the each of the tree structures) contains original dependency trees (at least two of the plurality of input data) and shared nodes (the reconstructed graph includes sharing the common node), 
[Examiner note: Applicant’s specification recites that “The node-sharing refers to combining multiple trees to generate one tree, i.e. a combined tree in such a way that subtrees of the combined tree share a node(s) that exists in common in at least two of the multiple trees before combining. Note that such a node existing in common in the multiple trees may be referred to as a common node.” (Specification ¶ 0033); accordingly, the term “reconstructed” in regards to the data in tree form is the combination of the trees to form an optimal alignment, which reads on the teachings of Barzilay]); and
Though Barzilay teaches dependency trees (that is, graphs) aligned to an alignment tree (that is, reconstructing the graph) along a common node to provide an optimal alignment of two trees, Barzilay, however, does not explicitly teach “a convolutional neural network,” including “an input layer” thereto. Barzilay also does not explicitly teach -
* * *
find a common node . . . wherein the common node is found as a pre-process to performing one or more convolutional operations across a plurality of layers of the convolutional neural network using a reconstructed graph reconstructed to contain one or more common nodes; 
* * *
But Mou ‘15 teaches a tree-based convolutional neural network, where -
receive a plurality of input data into an input layer of a convolutional neural network (Mou ‘15, Fig. 1(a), teaches (Examiner annotations in dashed boxes):

    PNG
    media_image2.png
    212
    297
    media_image2.png
    Greyscale

Mou ‘15, Figure 1(a), teaches this as [Abstract Syntax Tree (AST)], corresponding to the C code snippet “int a=b+3;” It should be notice that our model takes as input the entire AST of a program, which is typically much larger (that is, as input data, this is into an input layer of a convolutional neural network);
find a common node . . . wherein the common node is found as a pre-process (as taught by Barzilay, described in detail above, the common node is found as a pre-process) to performing one or more convolutional operations across a plurality of layers of the convolutional neural network (Mou ‘15, Fig. 1(b), teaches (Examiner annotations in dashed text box):

    PNG
    media_image3.png
    239
    599
    media_image3.png
    Greyscale

Mou ‘15, Fig. 2(b) caption, teaches (b) The architecture of the Tree-Based Convolutional Neural Network (TBCNN). The main components in our model include vector representation and coding (that is, an input layer of a convolutional neural network), tree-based convolution and dynamic pooling; then a fully-connected hidden layer and an output layer (softmax) are added; also, Mou ‘15, right column of p. 1288, “Tree-Based Convolutional Neural Network,” third paragraph, teaches we design a set of subtree feature detectors, called the tree-based convolution kernel, sliding over the entire AST to extract structural information of a program (that is, performing one or more convolutional operations). We thereafter apply dynamic pooling to gather information over different parts of the tree. Finally, a hidden layer and an output layer are added. For supervised classification tasks, the activation function of the output layer is softmax (that is, these layers are directed to performing a one or more convolutional operations across a plurality of layers of the convolutional neural network)) . . . ; and
perform, by each convolutional layer of the neural network, the one or more convolutional operations on the reconstructed graph . . . to extract one or more feature vectors (Mou ‘15, Fig. 2, teaches:

    PNG
    media_image4.png
    433
    474
    media_image4.png
    Greyscale

where Mou ‘15, right column of p. 1289, “Tree-based Convolutional Layer”, first partial paragraph, teaches fixed-depth feature detectors sliding over the entire tree, depicted in Figure 2a. The subtree feature detectors can be viewed as convolution with a set of finite support kernels. We call this tree-based convolution (that is, a convolutional layer); Mou ‘15, Fig. 2 caption, teaches [t]ree-based convolution (that is, performing, by a convolutional layer of the neural network, the convolutional operation on the . . . graph to extract a feature vector)) regarding the plurality of input data (Mou ‘15, right column of p. 1287, “Introduction,” last paragraph, teaches that we think more effective neural models are in need to capture structural information in programs; Mou ‘15, left column of p. 1290, “Dynamic Pooling,” first paragraph, teaches that [a]fter convolution, structural features in an [Abstract Syntax Trees (AST)] are extracted, and a new tree is generated. The new tree has exactly the same shape and size as the original one, which is varying among different programs (that is, regarding the plurality of input data)).
Barzilay and Mou ‘15 are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou ‘15 teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Barzilay pertaining to fusing redundant information from multiple input trees with the input tree-based data structures of Mou ‘15. 
The motivation for doing so is because tree-based convolutional neural networks outperform baseline methods, including neural models for natural language processing. (Mou ‘15, Abstract).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not ‘necessary to give life, meaning, and vitality’ to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction. 
12.	Claim 3 is rejected as being unpatentable under 35 U.S.C. § over Barzilay et al., “Sentence Fusion for Multidocument News Summarization,” Association for Computational Linguistics (2005) [hereinafter Barzilay] in view of Mou et al., “Convolutional Neural Networks over Tree Structures for Programming Language Processing,” AAAI (2015) [hereinafter Mou ‘15] and further in view of US Published Application US20170262768 to Nowozin et al. [hereinafter Nowozin].
Regarding claim 3, the combination of Barzilay and Mou ‘15 teaches all of the limitations of claim 1, as described in detail above.
Barzilay teaches wherein the reconstructing graph comprises. . . [graph] including all nodes of the plurality of input data (Barzilay, at page 307 teaches an alignment algorithm returns the similarity of the trees as well as the optimal mapping between the subtrees of input trees (that is, generating a tree); at page 308 & FIG. 5, caption, teaches [t]wo dependency trees and their alignment tree (the alignment tree including all nodes of the plurality of input data).
Though Barzilay and Mou ‘15 teach the features of aligning dependent trees along a common node where the aligned tree is applied to the tree-based convolutional neural network via a tree-cache, the combination of Barzilay and Mou ‘15, however, does not explicitly teach that the graph is a Directed Acyclic Graph (DAG).
But Nowozin teaches a Directed Acyclic Graph (Nowozin ¶ 0077 teaches The random decision forest example described above is modified in some cases by implementing the random decision forest as a directed acyclic graph in order to reduce the number of nodes of the graph).
Barzilay, Mou ‘15 and Nowozin are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou ‘15 teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Nowozin teaches machine learning that includes a trained regressor such as a directed acyclic graph, in which a convolutional neural network is a trained regressor that takes dependencies into account. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay, and Mou ‘15 pertaining to restructuring graphs for use in optimizing a tree-based convolutional neural network via a tree-cache with the trained regressor of Nowozin. 
The motivation for doing so is to facilitate deployment of the machine learning component on resource constrained devices such as smart phones, tablet computers and wearable computing devices. (Nowozin ¶ 0077).
Response to Arguments
13.	Applicant’s arguments have been fully considered. Examiner responds below.
14.	Applicant’s amendments to the claims eliminate a feature that previously  integrated any  judicial exception recited in the claim into a practical application, and accordingly, a new ground of  rejection under Section 101 is presented in view of Applicant’s claim amendments. The amended claims are directed to an abstract idea without significantly more, as detailed in the rejection in this action. 
15.	Applicant submits that “the Mou et al. reference ignores essential elements of claims 1 and 9, where, in effect, multiple tree structures . . . .” (Response at pp. 8-9).
Examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the references individually, as is the case here with the cited prior art of Mou ‘15. (MPEP § 2145.IV.)
Moreover, the rejections clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings.
16.	Applicant argues that “Barziley et al.' s generalized discussions of an ‘alignment tree’ and ‘original dependency trees’ does not correspond with Applicant's more specific claim language, where the ‘plurality of input data’ [of Applicant’s claims] is combined into a reconstructed graph.” (Response at p. 9).
Examiner respectfully disagrees. Though Barziley does not provide a one-to-one correspondence to the Applicant’s terminology, Barziley, Figs. 4 and 5 teach the features of, inter alia, receiving input data, finding a common node, and combining the data into a reconstructred graph, as set out above in detail in the rejections hereinabove. 
Moreover, the rejections clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings.
17. 	Applicant argues that “It is respectfully submitted to Examiner that the Barzilay et al. 's vague discussions of ‘preprocessing tools’ does not correspond with Applicant's claim language where it is specifically indicated that the ‘common node is found as a pre-process to performing one or more convolutional operations . . . .’” (Response at p. 10).
Examiner respectfully disagrees. Barzilay teaches the feature of “pre-processing” input data in which Mou ’15 teaches the application of a pre-processed tree structure to a convolutional layer of a TBCNN, as set out in detail in the rejections hereinabove. Also, the claim merely recites “the common node is found as a pre-process to performing . . . ,” (see, e.g., claim 1, lines 8-9), in which “a pre-process to performing” is an intended use of the “finding a common node” of the limitation.
Moreover, the rejections clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings.
Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(Babbar et al., “A Survey on Problems and Solutions of Frequent Pattern Mining with use of Pre-Processing Techniques,” Int’l Journal of Computer Applications (2014)) teaches for optimization purposes in many mining techniques data, pre-processing plays an important role in reducing data size and also in lessening the time taken in database scans.
(US Published Application 20130204897 to McDougall) teaches visualization interface that includes the search term within a combined tree diagram that includes a prefix tree and a suffix tree extending to either side of the search term.
20.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122